

 SCON 31 ENR: Authorizing the use of the rotunda of the Capitol for a ceremony to award the Congressional Gold Medal to Bob Dole.
U.S. Senate
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. CON. RES. 31IN THE SENATE OF THE UNITED STATESDecember 21, 2017Agreed toCONCURRENT RESOLUTIONAuthorizing the use of the rotunda of the Capitol for a ceremony to award the Congressional Gold
 Medal to Bob Dole.1.Use of the rotunda of the Capitol for ceremony to award the Congressional Gold Medal to Bob Dole(a)AuthorizationThe rotunda of the Capitol is authorized to be used on January 17, 2018, for a ceremony to award the Congressional Gold Medal to Bob Dole.(b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.Secretary of the SenateClerk of the House of Representatives